Citation Nr: 1521869	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-25 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected ischemic heart disease.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1968 to April 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In the Veteran's August 2013 VA Form 9, he requested a hearing, which was scheduled in April 2015.  However, the Veteran failed to appear.  In cases where a Veteran fails to appear for a scheduled hearing, the case will be processed as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d).  No further request for a hearing will be granted unless such failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  Id.  A motion for a new hearing date following failure to appear for a scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  Id.  The Veteran has not shown good cause for the failure to appear and therefore, the request is considered withdrawn.

A hearing was held before a Decision Review Officer (DRO) in May 2013.


FINDINGS OF FACT

1.  The Veteran's ischemic heart disease has left ventricular dysfunction with an ejection fraction of between 50 and 55 percent from June 28, 2013 forward.

2.  The Veteran's ischemic heart disease had a workload of greater than 7 METS, resulting in dyspnea and angina from the period prior to June 28, 2013.

2.  The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation during any time subject to this appeal.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 60 percent disability for ischemic heart disease from June 28, 2013 forward have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7006 (2014).

2.  The criteria for an evaluation in excess of 30 percent disabling for ischemic heart disease from the period prior to June 28, 2013 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7006 (2014).

3.  The criteria for TDIU have not been met for any period of time on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.16 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in December 2011.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service medical records and VA treatment records with the claims file.  VA provided the Veteran adequate examinations and obtained adequate expert opinions.  The examiners considered the relevant history of the Veteran's conditions, provided detailed descriptions of those conditions, and provided analysis to support the conclusions reached.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of these claims.


Ischemic Heart Disease

In July 2012, service connection was granted for the Veteran's ischemic heart disease and a 10 percent evaluation was assigned, effective September 30, 2010.  An August 2013 rating decision increased the Veteran's service connected ischemic heart disease from 10 percent to 30 percent disabling effective September 30, 2010.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

This disability is currently evaluated under 38 C.F.R. § 4.104 Diagnostic Code 7006.  Under this criteria, a 100 percent rating is assigned for three months following a myocardial infarction, documented by laboratory tests. 38 C.F.R. § 4.104 Diagnostic Code 7006.  Thereafter a 10 percent rating contemplates a workload of greater than 7 METs but not greater than 10 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required. 38 C.F.R. § 4.104 Diagnostic Code 7006.  A 30 percent rating is assigned for a workload of greater than 5 METs but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.  A 60 percent rating is assigned where there is more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  Id.  Finally, a 100 percent rating is assigned where there is documented myocardial infarction resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

A VA examination was performed in June 2013.  At the examination, the Veteran was diagnosed with ischemic heart disease, old myocardial infarction, angina and coronary atherosclerosis of native coronary vessel.  A diagnostic exercise test was conducted in November 2011 and the Veteran could perform 7.4 METS.  While an updated diagnostic exercise test was not performed at the time of the examination, the examiner stated based on the Veteran's reports of symptoms of dyspnea and angina, his METS would be less than 5-7, which is consistent with reported activities such as golfing without a car, mowing with a push mower and heavy yard work.  The examiner found no evidence of cardiac hypertrophy or dilatation.  The examiner also noted the Veteran's left ventricular ejection fraction was 50 to 55 percent as of June 28, 2013.

An earlier VA examination was performed in March 2012.  The Veteran was diagnosed with ischemic heart disease, angina, old myocardial infarction and coronary atherosclerosis of native coronary vessel.  Also relying on the November 2011 diagnostic exercise test, the examiner noted the Veteran can perform 7.4 METS.  The examiner noted the Veteran's left ventricular ejection fraction was 55 percent as of November 29, 2011 while indicating no evidence of cardiac hypertrophy or dilatation.

The Board acknowledges the Veteran's August 2013 VA Form 9 contends that his doctor reported on June 28, 2013, that his left ventricular ejection fraction was greater than 50 to 55 percent and therefore, he is entitled to a higher rating.  The Veteran's contention is accurate; the June 2013 VA examiner did indicate a 50 to 55 percent ejection fraction at the time of the examination.  The criteria for a 60 percent rating requires left ventricular dysfunction with an ejection fraction of 30 to 50 percent, therefore, despite the fact a range was provided by the examiner, the Board will give the benefit of the doubt to the Veteran with the lower ejective fraction number.  As such, a rating of 60 percent is warranted effective June 28, 2013, the date of the ejection fraction test.

However, the Board finds that a rating in excess of 30 percent is not warranted for the period prior to June 28, 2013.  The Veteran's left ventricular ejection fraction was noted as 55 percent based on the November 2011 examination, which does not warrant a higher rating.  Additionally, there is no evidence in the record that the Veteran has had an episode of acute congestive heart failure in the past year, and the Veteran has a workload of greater than 7 METS for the period at issue, in order to warrant a rating of 60 percent prior to June 28, 2013.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).

TDIU

The Board now turns to the discussion of whether TDIU is warranted.  Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation and Pension Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2014). 

Neither the effect of nonservice-connected disabilities nor of the Veteran's age may be considered in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record reflects a notice dated August 2013 was sent to the Veteran requesting completion of VA Form 21-8940 in order to support this claim for TDIU.  To date, no response has been received. Moreover, the March 2012 and June 2013 VA examiners both indicated the Veteran's ischemic heart disease does not have an impact on the Veteran's ability to work. There is no additional evidence included in the record to indicate difficulty obtaining or maintaining employment.  After weighing all evidence of record, the Board concludes that the preponderance of the evidence of record is against a finding that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  Thus, referral to the Director of Compensation Service is not warranted. For the reasons stated above, the Board finds that the preponderance of the evidence is against entitlement to TDIU.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an initial rating of 60 percent for service connected ischemic heart disease from June 28, 2013 forward is granted.

Entitlement to an initial rating in excess of 30 percent for the period prior to June 28, 2013, is denied.

Entitlement to a total disability rating due to individual unemployability is denied.


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


